DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philippe JC Signore (Reg# 43,922) on May 6, 2022.
The application has been amended as follows: 
Claim 10 is amended to read:
A method for producing a display device, comprising at least:
4Application No. 16/628,223Reply to Office Action of February 1, 2022producing several LED modules each comprising at least one LED and at least two power supply pads arranged at two opposite faces of the LED module of which one of the two opposite faces of the LED module corresponds to an emissive face of the LED of said LED module;
producing a host support with at least one first power supply conductive element arranged on a face of the host support; 
transferring the LED modules onto the host support such that the first power supply conductive element forms, for at least one part of the LED modules, at least one host surface of a display pixel zone in which one or more LED modules belonging to this zone are to produce a display of a light point of the display device, against which one of the power supply pads of each of said LED modules is arranged to produce an electrical contact, a ratio of dimensions between said host surface and a connection surface of a power supply pad of one of the LED modules with the first conductive element is greater than or equal to 2; and 
producing at least one second power supply conductive element on the LED modules such that the LED modules are arranged between the first and second power supply conductive elements and that the two power supply pads are connected respectively to the first and second power supply conductive elements.

Claim 15 is amended to read:
The method according to claim 10, further comprising, between the transfer of the LED modules and a production of the second power supply conductive element
depositing a photosensitive resin covering the LED modules and parts of the host support located on a side of the LED modules and not covered by the LED modules;
exposing the photosensitive resin through the host support which is transparent vis-a-vis a wavelength used for this exposure;
6Application No. 16/628,223Reply to Office Action of February 1, 2022developing the photosensitive resin which has been exposed such that remaining parts of the photosensitive resin which has been exposed are kept between the LED modules and form passivation elements between the LED modules.



REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 10 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of first and second power supply conductive elements, at least one said first conductive element being arranged on a face of said support; several LED modules each comprising at least one LED, each LED comprising at least two layers forming a p-n junction, and each LED module including two power supply pads arranged respectively on two opposite faces of the LED module of which one of the two opposite faces of the LED module corresponds to an emissive face of the LED of said LED module, wherein the power supply pads of each LED module are connected respectively to the first and second power supply conductive elements, for a power supply of the LED module, and a ratio of dimensions between a host surface of a display pixel zone, in which one or more LED modules belonging to the display pixel zone are to produce a display of a light point of the display device and formed by the first conductive element, and a connection surface of a power supply pad of one of the LED modules with the first conductive element is greater than or equal to 2.  In addition, in regard to claim 10 the prior art of record at least does not expressly teach the concept of 4Application No. 16/628,223Reply to Office Action of February 1, 2022producing several LED modules each comprising at least one LED and at least two power supply pads arranged at two opposite faces of the LED module of which one of the two opposite faces of the LED module corresponds to an emissive face of the LED of said LED module; producing a host support with at least one first power supply conductive element arranged on a face of the host support; transferring the LED modules onto the host support such that the first power supply conductive element forms, for at least one part of the LED modules, at least one host surface of a display pixel zone in which one or more LED modules belonging to this zone are to produce a display of a light point of the display device, against which one of the power supply pads of each of said LED modules is arranged to produce an electrical contact, a ratio of dimensions between said host surface and a connection surface of a power supply pad of one of the LED modules with the first conductive element is greater than or equal to 2; and producing at least one second power supply conductive element on the LED modules such that the LED modules are arranged between the first and second power supply conductive elements and that the two power supply pads are connected respectively to the first and second power supply conductive elements.  Therefore, independent claims 1 and 10 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621